Holt, Judge,
delivered the following opinion:
The petitioner, Ramon Qnintin Carlo, presents his petition, and asks for a writ of habeas corpus. It appears from it that he is confined in the municipal jail of the city of Mayaguez, under *217a judgment of the district court of Mayaguez. It is only in an exceptional case that the United States court will interpose by this writ to release prisoners held in custody by.the local authorities. Matters of mere error, if any exist, are to be cured upon appeal. Where a prisoner is in jail, the right to the writ, is limited to certain cases by § 153 of the Revised Statutes (U. S. Comp. Stat. 1901, p. 592), and this application does not fall within it. The application for the writ is, therefore, refused.